Citation Nr: 1002602	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  05-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.

2.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 
1970.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2007, at which time, it was 
remanded for further development.  Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the denial of the Veteran's 
application to reopen a claim of entitlement to service 
connection for multiple sclerosis.  Thereafter, the case was 
returned to the Board for further appellate action.

In June 2007, during the course of the appeal, the Veteran 
had a hearing before the Veterans Law Judge whose signature 
appears at the end of this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in November 2001, 
the RO denied the Veteran's application to reopen a claim of 
entitlement to service connection for multiple sclerosis.

2.  Evidence associated with the record since the November 
2001 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact or raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for multiple sclerosis. 

3.  Multiple sclerosis was first manifested in service.


CONCLUSIONS OF LAW

1.  The RO's November 2001 rating decision, which denied the 
Veteran's application to reopen a claim of entitlement to 
service connection for multiple sclerosis, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).

2.  New and material evidence has been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
multiple sclerosis.  38 U.S.C.A. § 5108 (West 2002 and Supp. 
2009); 38 C.F.R. § 3.156 (2009).

3.  Multiple sclerosis is the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to notify and assist the Veteran in the development of 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for multiple sclerosis, as well as the underlying 
issue of entitlement to service connection for multiple 
sclerosis.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.  As the issue on appeal is being granted in full, 
any error related to the Veterans Claims Assistance of 2000 
is moot.

Analysis

The Veteran contends that his multiple sclerosis was first 
manifested in service and that service connection is, 
therefore, warranted.  After reviewing the record, the Board 
agrees.  Accordingly, the appeal will be allowed.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

Service connection may be presumed for multiple sclerosis 
when such disability is shown to a degree of 10 percent or 
more within seven years of the Veteran's discharge from 
active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Such a presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307.  

Although the Veteran is entitled to consideration under the 
law and regulations governing presumptive service connection, 
the failure to meet those requirements is not dispositive.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see, e.g., Combee 
v. Brown. 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

A review of the evidence discloses that this is not the 
Veteran's first claim of entitlement to service connection 
for multiple sclerosis.  That claim has been before VA on 
several occasions, the last time in November 2001.  Evidence 
on file at that time included the Veteran's service treatment 
records; evidence from private health care providers, 
including Roger Behar, M.D.; and the report of a December 
1999 VA neurologic examination.  In February 2001, Dr. Behar 
concluded, essentially, that it was probable that just after 
the Veteran's discharge from service he had experienced the 
initial manifestations of multiple sclerosis, spasticity and 
fatigue.  However, the RO found that Dr. Behar's conclusion 
was based on the Veteran's report and was not supported by 
the evidence reflecting the Veteran's medical history in 
service or during the first seven years after his discharge 
from service.  Therefore, the RO denied the Veteran's claim 
of entitlement to service connection for multiple sclerosis.  
The Veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Therefore, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2001).  The Veteran now requests that 
his claim be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the Veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  Evidence offered by a veteran to 
reopen a claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Justus v. Principi 3 Vet. 
App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the 
development of his claim has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's November 2001 
decision includes a statement from the Veteran's wife.  She 
reported that she had known the Veteran since 1974, and that 
since that time, he had walked with a stiff-legged gait and 
had complained of aching in his thighs and a desire to rest.  
Such evidence is new in the sense that it has not previously 
been before the VA.  It is also material in that it tends to 
fill the deficits which existed at the time of the prior 
denial.  That is, it tends to substantiate the Veteran's 
report of problems in his lower extremities shortly after 
service.  Such evidence is neither cumulative nor redundant 
of the evidence of record in November 2001 and, when 
considered with the evidence previously of record, raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for multiple sclerosis.  
Therefore, it is sufficient to reopen the claim.

In developing the record after the receipt of the statement 
from the Veteran's wife, the RO received a September 2007 
statement from Emmanuel Hriso, M.D.  He noted that he had 
been treating the Veteran for depression and anxiety 
associated with his multiple sclerosis.  He also noted that 
the Veteran had complained of malaise and anxiety in service 
and concluded that those symptoms could have been the likely 
precursors of the Veteran's multiple sclerosis.  

In reviewing the record, the Board notes that in service in 
February 1967, the Veteran had, in fact, complained of 
malaise and weakness.  At that time, those manifestations 
were thought to be associated with probable flu.  However, in 
view of Dr. Hriso's opinion and Dr. Behar's before him, the 
Board found the case sufficiently complex as to warrant an 
advisory opinion from an Independent Medical Expert who was 
not an employee of VA.  38 U.S.C.A. § 5109 (West 2002).

In November 2009, following his review of the record, the 
Independent Medical Expert concluded that it was at least as 
likely as not that the Veteran's multiple sclerosis was 
manifested in service by fever and malaise or by gait 
difficulty during the seven years after his separation from 
service.  

When the Independent Medical Expert's opinion is considered 
in conjunction with the remainder of the record, the Board 
finds a plausible basis for service connection for multiple 
sclerosis.  At the very least, there is an approximate 
balance of evidence both for and against the claim that the 
Veteran's multiple sclerosis had its onset in service or 
during the first seven years after his separation from 
service.  Under such circumstances, all reasonable doubt is 
resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, service connection for multiple 
sclerosis is warranted, and the appeal is allowed.


ORDER

The application to reopen the claim of entitlement to service 
connection for multiple sclerosis is granted.

Entitlement to service connection for multiple sclerosis is 
granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


